Citation Nr: 0200866	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to April 
1971.  

In April and July 1971 the veteran submitted claims for 
service connection for a right knee disorder.  In a September 
1971 rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, listed the 
issue as service connection for a right knee condition but 
denied entitlement to service connection for a bilateral knee 
disorder.  The veteran was notified in October 1971 that 
service connection had been denied for a right knee injury.  
He disagreed with the decision but, after receipt of a 
statement of the case (SOC), he did not timely submit a 
substantive appeal, and the decision is final.  38 U.S.C. 
§ 4005 (1972); 38 C.F.R. § 3.104 (1972).  He claimed 
entitlement to service connection for a bilateral knee 
disorder in 1998, and this appeal ensued following an August 
1999 rating decision of the VARO in San Diego, California.  
In that decision, the RO determined that new and material 
evidence adequate to reopen the claim for a bilateral knee 
condition had not been submitted.  In August 1999, the 
veteran submitted a letter to the RO in which he expressed 
disagreement with that decision.  In April 2000, the veteran 
was provided an SOC pertaining to whether new and material 
evidence had been submitted to reopen the claim for service 
connection.  

In February 2001, the RO determined that new and material 
evidence had been submitted and reopened the claim for 
service connection for a bilateral knee disorder.  
Ultimately, service connection for a right knee disorder 
(right knee patellofemoral subluxation syndrome and patellar 
tendonitis, rated as 10 percent disabling; and right knee 
patellofemoral degenerative joint disease, rated as 10 
percent disabling) was established, effective from October 
15, 1998.  However, the RO continued to deny the claim for 
service connection for a left knee disorder.  Because the 
claim before the RO in 1971 and the notification to the 
veteran of the denial of his claim pertained only to a right 
knee disability, it was erroneous to consider his 1998 claim 
for service connection for a left knee disability on the 
basis of a request to reopen a previously denied claim based 
on new and material evidence.  The veteran's initial claim 
for service connection for a left knee disability was 
received in 1998.  However, in a February 2001 Supplemental 
Statement of the Case, the RO, after reopening the claim, 
considered the claim for service connection for a left knee 
disability on a de novo basis.  Consequently, the Board finds 
that the veteran will not be prejudiced by its proceeding to 
a consideration of the issue of service connection for a left 
knee disability on a de novo basis.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Statements supplied by the veteran subsequent to the February 
2001 rating decision were considered to be a notice of 
disagreement with the effective date assigned the benefits 
for the service-connected right knee disorder.  The veteran 
was issued an SOC as to entitlement to an earlier effective 
date of compensation in September 2001.  To the Board's 
knowledge, the veteran has not filed a substantive appeal 
with respect to the issue of entitlement to an earlier 
effective date of compensation for the right knee disability.  
See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (2001).  Since the veteran has not filed a 
substantive appeal for this issue, the appeal has not been 
perfected and this issue is not before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The RO and the Board have notified the veteran of the 
evidence needed to substantiate his claim and obtained any 
relevant, available evidence designated by the veteran.  

2.  A preservice history of left knee problems, along with 
findings of congenital ligament laxity, was noted at the time 
of service entrance; review of the service medical records 
(SMRs) and postservice records, to include a VA examiner's 
opinion, do not reflect an increase in severity of the 
veteran's preexisting left knee disorder during his military 
service.

3.  There is no competent evidence of a causal relationship 
between his current left knee disability, wholly or in part, 
and service or service-connected disability.  



CONCLUSION OF LAW

A left knee disorder, including arthritis was not incurred, 
directly or presumptively, in or aggravated by active 
service, and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 1153, 5102, 5103 5107 (West 1991 & Supp. 2001); 
as amended by the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's SMRs include an enlistment examination in which 
it was noted that his medical history included swollen or 
painful joints, cramps in the legs, and a trick or locked 
knee.  At enlistment, the physician's summary indicated 
"laxity of ligaments[,] knees - congenital defect."  A 
March 1971 report of hospitalization reflects that the 
veteran initially dislocated his right knee followed by 
swelling and joint stiffness when he was injured in 
elementary school while participating in athletics.  
Following his initial injury he had experienced approximately 
4 dislocations in both knees during the following 7 years.  
He limited activity to handle the pain and effusion.  During 
training he twisted the right knee cap and was treated for 
the right knee problems.  Following treatment, he 
subsequently regained full motion of the injured right knee.  
Examination revealed moderate bilateral retropatellar 
crepitation, but X-rays of the knees were within normal 
limits.  The diagnoses were recurrent dislocation, patella, 
bilateral, and mild chondromalacia, patella, bilateral, 
existed prior to service, with no service aggravation.  It 
was recommended that the veteran was unfit for induction due 
to his knee problems, and he was separated form service.  His 
DD-214 reflects that he was separated because of physical 
disability that existed prior to service.  

A November 1993 clinical note from a private physician, 
D.T.W., M.D., reflects that the veteran had complaints of 
thigh and knee pain which were relieved by standing.  
Examination showed slight crepitus; otherwise normal.  The 
physician's impression was arthritis of the knees by history.  
Another statement by this physician, essentially reiterating 
the findings and opinion expressed here, was added to the 
record in April 2001.  

VA outpatient treatment records from 1999 through 2001 
reflect that in August 1999, the veteran was told to restrict 
his activities due to X-ray findings pertaining to the knees.  
In a September 1999 examination, there was decreased range of 
motion and cracking with movements.  There was no swelling.  
In July 2000, there was normal range of motion and negative 
drawer signs, with some bilateral crepitus, and bilateral 
ligamentous laxity.  The examination report indicates that X-
rays show that there is degenerative arthritis of both knees.  
(The Board notes that review of these records reflects 
opinions expressed by examiners in regard to the right knee, 
but not the left knee.)  

Also added to the record was a VA contract examination 
conducted in September 2000.  This examination was conducted 
to determine the origins of the veteran's bilateral knee 
pain, to include whether any knee disorder had its onset 
during service, or, if preexisting service, whether a knee 
disorder was aggravated therein.  

At this examination, the veteran gave a history of slipping 
during service and falling on both knees.  This resulted in 
dislocation of the right knee.  He reported that was also 
some left knee pain at that time.  He described his 
postservice difficulties with his right knee and stated that 
he had had left knee symptoms since 1971.  His current 
complaints primarily involved the right knee, but he also 
reported pain, swelling, and patellar subluxation in the left 
knee.  Pertinent findings regarding the left knee from the 
physical examination included crepitus and positive 
apprehension test.  There was bony swelling, medially, in the 
left knee.  Range of motion, which was full with 2+ crepitus 
on non-loaded range of motion, was not affected by pain, 
fatigue, weakness, incoordination, or lack of endurance.  
Motor strength was normal.  The diagnosis was bilateral knee 
patellofemoral subluxation syndrome, with patellofemoral 
degenerative joint disease.  

The VA examiner reviewed the medical evidence on file 
including the SMRs and postservice records.  In the VA 
examiner's opinion, the subluxation was a preexisting 
condition.  He stated that patellofemoral subluxation was not 
a condition that resulted form simple running activities.  He 
stated that patellofemoral subluxation was a developmental 
problem relating to the particular bony anatomy and alignment 
of the patellofemoral mechanism of the individual.  The 
examiner noted that the veteran had given a history that 
included many sports activities prior to entering the 
service; however, he never had any knee pain.  The veteran 
alleged bilateral patellofemoral subluxation as a de novo 
condition, and the examiner stated that this could not occur.  

It was the examiner's opinion that the veteran did have 
patellofemoral subluxation syndrome prior to entering 
service, and the fact that the veteran was involved in 
vigorous preservice sporting activities more likely 
predisposed the patella to dislocate or sublux.  It was also 
the examiner's opinion that not only did the veteran's 
patellar subluxation and mal-tracking syndrome preexist 
service, but that his degenerative conditions in the 
patellofemoral joints also had their beginnings prior to 
service.  The examiner added that it was not reasonable to 
believe that during the veteran's brief period of service of 
2 months he would have incurred any significant increase in 
patellofemoral arthritis.  The examiner also said that it was 
not reasonable to believe that during the veteran's short 
service period, he would have had de novo causation of his 
patellofemoral subluxation syndrome, patellar subluxation, or 
dislocation, or that he would have any significant 
exacerbation or aggravation of any preexisting degenerative 
condition as a result of those events.  The examiner stated 
that it was reasonable to believe that the veteran did 
sustain a one time patellar subluxation while in the 
military; however, there was no basis on which to believe 
that this was the first time or that it resulted in any 
significant increase in the arthritic condition of the knees.  

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. §§ 5100 
et seq. (West Supp. 2001).  Among other things, this law 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of correspondence in 
January and July 2001 explained the changes that went into 
effect regarding new notice and development requirements as 
required by the Veterans Claims Assistance Act of 2000 (West 
Supp. 2001).  Additionally, the veteran has been provided 
with all pertinent rating decisions, an SOC, and other 
associated correspondence, which have given the veteran 
notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to service connection for the 
disability at issue, a rationale of the denial, and he was 
notified of his appellate rights.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of records have been associated with the claims 
folder including SMRs, postservice private and VA treatment 
records, as well as a VA examination report regarding the 
issue at hand.  The veteran has not identified any available 
pertinent outstanding records which the RO has not attempted 
to obtain.  Rather, he has indicated that records of 
postservice treatment prior to 1993 are not available (VA 
Form 21-4138, received in March 1999).  The evidence of 
record provides an adequate basis for addressing the merits 
of the veteran's claim at this time.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  The Board finds that a remand for adjudication by 
the RO of his claim under the new law would only serve to 
further delay resolution of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied 
and that there is no prejudice to the veteran, the Board 
turns to an evaluation of the veteran's claim on the merits.

Service Connection

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease (e.g., 
arthritis) to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
findings that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2001).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.303(b) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001).  Compensation is also 
payable for that degree of aggravation of a nonservice-
connected disability caused by a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

The veteran contends that he has a left knee disorder which 
initially became manifest during service.  In the 
alternative, it is claimed that if his left knee disability 
preexisted service, it was aggravated during his service 
period.  Initially, it is noted in the absence of evidence 
reflecting that he had a left knee disorder at time of 
service entrance, he is entitled to the presumption of 
soundness on entering service.  38 C.F.R. § 3.304(b).  In 
this case, bilateral knee disability was noted upon service 
entrance and the presumption of soundness is rebutted.  
Specifically, at the time of enlistment examination, it was 
noted that the veteran' medical history included swollen or 
painful joints, cramps in the legs, and a trick or locked 
knee; the physician's summary noted laxity in the ligaments 
and a congenital knee defect was recorded.  Inservice 
treatment does not reflect significant treatment for left 
knee complaints, and the service medical records do not show 
any increase in the severity of left knee complaints or 
pathology; no superimposed left knee injury was shown.  

A private physician noted in a 1993 statement that the 
veteran was being seen for thigh and knee complaints, and 
that his medical history included arthritis of the knees.  To 
determine the etiology of the veteran's knee complaints, a VA 
contract examination was conducted.  As indicated earlier, 
that examiner's opinion does not support the veteran's 
contentions that he has a left knee disorder of service 
origin or that was aggravated in service.  Instead, the 
examiner's report supports the conclusion that the veteran 
had preexisting knee disorders (patellar subluxations, mal-
tracking syndrome, and degenerative changes) that were not 
aggravated during service.  In support of his conclusions, 
the examiner noted the veteran's preservice history of 
participation in vigorous sports activities, the history 
noted at time of service entrance, and the brief stint of his 
military service.  

The Board also notes the veteran's most recent assertion that 
his left knee disorder is secondary to his service-connected 
right knee condition disability.  However, the SMRs and the 
expert examiner's opinion clearly show that his left knee 
disability preexisted service, and there is no competent 
evidence to show that it developed as a result of the right 
knee disorder.  The evidence notes a bilateral knee 
disability but does not suggest that the right knee 
disability has caused any worsening or aggravation of the 
left knee disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995). 

The Board has considered the assertions made by the veteran 
that he has a left knee disability of service origin or 
aggravation or as a result of his service-connected 
disability.  While he is competent to report manifestations 
of a disorder perceptible to a lay party, such as pain, he is 
not competent to link those manifestations to service or 
service-connected disability based on medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on maters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  

The Board finds, therefore, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a left knee disorder.  


ORDER

Service connection for a left knee disorder is denied.  


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

